JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency HSI
City _Springfield Related Case Information:
County Hampden Superseding Ind./ Inf. Case No.
Same Defendant New Defendant
Magistrate Judge Case Number 20-mj-3074-KAR

 

Search Warrant Case Number 20-mj-3073-KAR
R 20/R 40 from District of

 

Defendant Information:

 

 

 

Defendant Name _Ross Lopata Juvenile: [] Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) Granby, MA

Birth date (Yr only); 1987 SSN (last4i#/): 4325 Sex M__ Race: White Nationality; USA

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA __Alex J. Grant Bar Number if applicable _629754
Interpreter: [ | Yes No List language and/or dialect:
Victims: [V]¥es [_]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes No
Matter to be SEALED: [| Yes No
[| Warrant Requested [] Regular Process In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

Already in Federal Custody as of 06/11/2020 in Hampden County
[_]Atready in State Custody at [ Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: [| Complaint [| Information Indictment

Total # of Counts: [_ ]Petty —s [__]Misdemeanor ——— Felony

Continue on Page 2 for Entry of U.S.C, Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above.
Date: G [ie /20 Signature of AUSA: Nhe Le f-

—
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Ross Lopata

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Receipt of Child Pornography
Set 1 18 USC 2252A(a)(2) 1-4

Possession of Child Pornography
Set 2 18 USC 2252A(a)(5)(B) 5

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
